Exhibit 10.4

Conformed Copy

FIRST SUPPLEMENTAL INDENTURE

This First Supplemental Indenture (“Supplemental Indenture”) is made as of
November 4, 2011, by and among Kinetic Concepts, Inc., a Texas corporation, as
issuer (the “Issuer”), KCI USA, Inc., a Delaware corporation, as subsidiary
guarantor (the “Subsidiary Guarantor”), and U.S. Bank National Association, a
national banking association, as trustee (the “Trustee”) under the Indenture
referred to below.

W I T N E S S E T H

WHEREAS, the Issuer, the Subsidiary Guarantor and the Trustee are parties to
that certain Indenture, dated as of April 21, 2008 (the “Indenture”), pursuant
to which the Issuer issued its 3.25% Convertible Senior Notes due 2015 (the
“Notes”); and

WHEREAS, pursuant to the Agreement and Plan of Merger, dated as of July 12, 2011
(the “Merger Agreement”), by and among the Issuer, Chiron Holdings, Inc., a
Delaware corporation (“Chiron”), and Chiron Merger Sub, Inc., a Texas
corporation and a direct wholly owned subsidiary of Chiron (“Chiron Merger
Sub”), Chiron Merger Sub will merge with and into the Issuer (the “Merger”) and
the Issuer will continue as the surviving corporation; and

WHEREAS, Section 15.06 of the Indenture provides that, subject to certain
exceptions, in connection with any merger to which the Company is a party, the
Company shall execute with the Trustee a supplemental indenture providing that
from and after the date of such supplemental indenture, the right of holders of
Notes then outstanding to convert each $1,000 principal amount of Notes into
cash and shares of Common Stock will be changed to a right to convert such Note
into the kind and amount of shares of stock, other securities or other property
or assets (including cash or any combination thereof) that a holder of a number
of shares of Common Stock equal to the applicable Conversion Rate prior to the
Merger would have owned or been entitled to receive (the “Reference Property”)
upon the consummation of such merger; and

WHEREAS, pursuant to the Merger Agreement and subject to the terms and
conditions set forth therein, at the effective time of the Merger, the Company’s
Common Stock will be converted into the right to receive $68.50 per share, less
any applicable withholding taxes and without any interest thereon; and

WHEREAS, all conditions necessary to authorize the execution and delivery of
this Supplemental Indenture have been complied with or have been done or
performed.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, receipt of which is hereby acknowledged, the Issuer, the
Subsidiary Guarantor and the Trustee agree as follows for the equal and ratable
benefit of the Noteholders:

ARTICLE 1

Definitions

Section 1.01. General. Capitalized terms used but not defined herein shall have
the meanings assigned to them in the Indenture.

ARTICLE 2

Agreements of Parties

Section 2.01. Daily VWAP. The definition of Daily VWAP in the Indenture is
hereby amended and restated in its entirety as follows:

“Daily VWAP” means $68.50.

Section 2.02 Conversion of Notes. In accordance with Section 15.06 of the
Indenture, from and after the date of this Supplemental Indenture, the holders
of Notes then outstanding shall have the right, during the period such Notes
shall be convertible as specified in the Indenture, to convert such Notes solely
into the Reference Property (which for the avoidance of doubt, shall be equal to
$1,334.13 per $1,000 aggregate principal amount of the Notes based on a
Conversion Rate of 19.4764. Noteholders electing to convert their Notes from and
after the effective time of the Merger up to and including the close of business
on the Business Day immediately prior to the related Fundamental Change Purchase
Date will be entitled to receive $1,456.30 per $1,000 aggregate principal amount
of the Notes based on a Conversion Rate of 21.2598, which includes a Conversion
Rate increase of 1.7834 corresponding to the Make-Whole Conversion Rate
Adjustment). Accordingly, any reference to a share of Common Stock in the
Indenture shall be deemed a reference to an amount in cash equal to $68.50
(without interest), and the provisions of the Indenture, as modified herein,
including, for the avoidance of doubt, Section 15.03, shall continue to apply
with the necessary changes having been made to the Noteholders’ right to convert
the Notes into the Reference Property.

ARTICLE 3

Miscellaneous Provisions

Section 3.01 Effectiveness; Construction. This Supplemental Indenture shall
become effective upon its execution and delivery by the Issuer and the Trustee
and as of the date hereof. Upon such effectiveness, the Indenture shall be
supplemented in accordance herewith. This Supplemental Indenture shall form a
part of the Indenture for all purposes, and every Noteholder heretofore or
hereafter authenticated and delivered under the Indenture shall be bound
thereby. The Indenture and this Supplemental Indenture shall henceforth be read
and construed together.

Section 3.02 Indenture Remains in Full Force and Effect. Except as supplemented
hereby, all provisions in the Indenture shall remain in full force and effect.

 

2



--------------------------------------------------------------------------------

Section 3.03 Trustee Matters. The Trustee accepts the Indenture, as supplemented
hereby, and agrees to perform the same upon the terms and conditions set forth
therein, as supplemented hereby. The Trustee shall be entitled to the benefit of
every provision of the Indenture relating to the conduct or affecting the
liability or affording protection to the Trustee, whether or not elsewhere
herein so provided. The recitals contained in this Supplemental Indenture shall
be taken as the statements of the Issuer and the Trustee assumes no
responsibility for their correctness. The Trustee makes no representation as to
the validity or sufficiency of this Supplemental Indenture.

Section 3.04 No Third-Party Beneficiaries. Nothing in this Supplemental
Indenture, express or implied, shall give to any Person, other than the parties
to the Indenture, as supplemented hereby, any Paying Agent, any Conversion
Agent, any authenticating agent, any Note Registrar and their successors, and to
the Noteholders, any benefit of any legal or equitable right, remedy or claim
under the Indenture, as supplemented hereby.

Section 3.05 Severability. In the event any provision of this Supplemental
Indenture shall be invalid, illegal or unenforceable, then (to the extent
permitted by law) the validity, legality or enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

Section 3.06 Headings. The article and section headings of this Supplemental
Indenture have been inserted for convenience of reference only and are not to be
considered a part of this Supplemental Indenture and shall in no way modify or
restrict any of the terms or provisions hereof.

Section 3.07 Successors. All agreements of the Issuer and the Trustee in this
Supplemental Indenture shall bind their respective successors and assigns
whether so expressed or not.

Section 3.09 Governing Law. This Supplemental Indenture shall be deemed to be a
contract made under the laws of New York, and for all purposes shall be
construed in accordance with the laws of New York, without regard to conflicts
of law principles thereof.

Section 3.10 Counterpart Signatures. This Supplemental Indenture may executed in
any number of counterparts, each of which shall be an original, but such
counterparts shall together constitute but one and the same instrument.

[Signatures follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed as of the date first above written.

 

KINETIC CONCEPTS, INC., as Issuer By:  

/s/ Martin J. Landon

  Name:   Martin J. Landon   Title:   Executive Vice President, Chief Financial
Officer KCI USA, INC., as Subsidiary Guarantor By:  

/s/ Martin J. Landon

  Name:   Martin J. Landon   Title:   Executive Vice President, Chief Financial
Officer U.S. BANK NATIONAL ASSOCIATION, as Trustee By:  

/s/ William G. Keenan

  Name:   William G. Keenan   Title:   Vice President

[Signature page to First Supplemental Indenture]